*179
ORDER

PER CURIAM.
AND NOW, this 6th day of August 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Is the murder of the Commonwealth’s key witness by the defendant while released on bail on charges of previously burglarizing and kidnapping the witness the kind of prejudice to the Commonwealth that supports forfeiture of the full amount of the bail?
(2) Does the Commonwealth need to prove a financial loss in order to establish prejudice to support the bail forfeiture?